 USDC IN/ND case 2:20-cv-00235-TLS-JEM document 2 filed 06/23/20 page 1 of 1


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 SHANTI PESHEWA,
            Petitioner,

                         v.                              CAUSE NO. 2:20-CV-235-TLS-JEM

 WARDEN,
                  Respondent.

                                      OPINION AND ORDER

          Shanti Peshewa, a prisoner without a lawyer, filed a habeas corpus petition challenging

his disciplinary sanctions in case ISP 19-04-98 where a Disciplinary Hearing Officer found him

guilty of possessing a controlled substance in violation of Indiana Department of Correction

policy B-202. ECF No. 1 at 1. However, Peshewa did not lose any earned credit time nor was he

demoted in credit class as a result of this disciplinary hearing. ECF No. 1 at 1; 1-1 at 11.

          A prison disciplinary hearing can only be challenged in a habeas corpus proceeding

where it results in the lengthening of the duration of confinement. Hadley v. Holmes, 341 F.3d

661, 664 (7th Cir. 2003). Here, because this disciplinary hearing did not result in the lengthening

of the duration of Peshewa’s confinement, habeas corpus relief is not available. Accordingly,

since there is no relief that he can obtain in this habeas corpus proceeding, the petition will be

denied.

          For these reasons, the court DENIES the petition [ECF No. 1] pursuant to Section 2254

Habeas Corpus Rule 4 and the case is DISMISSED WITHOUT PREJUDICE.

          SO ORDERED on June 23, 2020.

                                               s/ Theresa L. Springmann
                                               JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT
